Citation Nr: 1026404	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-17 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	Roger B. Hale, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to December 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an adverse rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a hearing before the Board in November 
2009.  The hearing transcript is associated with the claims 
folder.

The issue of service connection for a neck disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A low back disability is related to service.  

2.  A right knee disability is related to service.  

3.  A left knee disability is related to service.  





CONCLUSIONS OF LAW

1.  A low back disability was incurred in the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  A right knee disability was incurred in the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  A left knee disability was incurred in the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for disability of the low 
back, neck and both knees.  Notably, the RO has determined that 
these claims were finally denied in a June 2004 rating decision 
which requires the Veteran to submit new and material evidence to 
reopen the claims prior to a merits review.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

A review of the record reflects that the Veteran's service 
treatment records (STRs) are incomplete.  At the hearing in 
November 2009, the Veteran provided a copy of his July 1974 
entrance examination which had not been previously considered by 
the RO.  Pursuant to 38 C.F.R. § 3.156(c), the new and material 
standard does not apply to the claims currently before the Board.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served during a period of war, or after December 
31, 1946, will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.

A pre-existing injury or disease will be considered to have been 
aggravated during service where there is an increase in 
disability during service unless there is a specific finding that 
the increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing 
injury or disease will not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306.

The Veteran's service treatment records (STRs) include a July 
1974 entrance examination which did not note the existence of any 
disability involving the low back or either knee.  In a Report of 
Medical History, the Veteran denied a history of "[t]rick" or 
locked knee, or recurrent back pain.  Accordingly, the Veteran is 
presumed to have entered service in sound condition.  38 U.S.C.A. 
§ 1111.

STRs first reflect the Veteran's treatment for a right knee 
strain in February 1975.  In August 1975, the Veteran reported a 
pressure feeling sensation of the right knee of 6 months duration 
due to increased activity.  He was assessed with chondromalacia.

In October 1975, the Veteran received treatment for a low back 
musculoskeletal strain.  At that time, the Veteran reported a 
history of recurrent back pain since a sky diving accident three 
years previous.  


In April 1976, the Veteran reported a 1-year history of left knee 
strain vaguely related to running on hard surfaces during boot 
camp.  He was assessed with recurring ilio-tibial track 
tendonitis.

In May 1976, the Veteran reported a 1-year history of low back 
pain with several recurrences within the last month.

On his separation examination dated November 1976, the Veteran 
endorsed a history of "[s]wollen or painful joints," 
"[a]rthritis, [r]heumatism, or [b]ursitis," and ""[t]rick' or 
locked knee."  Examination did not reveal any chronic 
disabilities.

Postservice, private treatment records from Central Oklahoma 
Medical Group dated in September 1981 reflect that the Veteran 
complained of left knee pain.  A July 1989 private treatment 
record noted the Veteran's report of right knee pain.  A December 
1991 private treatment record noted the Veteran's report of a one 
year history of intermittent left hip and low back pain.  At that 
time, the Veteran described a history of back injury 17 years 
previous resulting in a compressed disc in the lumbar area.

Private treatment records from Vantage Open MRI dated in May 2002 
reflect that the Veteran underwent an MRI on the left knee and 
was assessed with early chondromalacia, medial patellar facet 
over the femoral condyles, medial greater than lateral.  

A letter from Dr. D.E.B. dated in April 2008 reflects that Dr. 
D.E.B. diagnosed low back pain with lumbar radiculopathy on the 
right, L4-5 herniated disk, and L5-S1 foraminal stenosis.  Dr. 
D.E.B. opined that the Veteran's symptoms in his back certainly 
emanate from military involvement.  

A letter from Dr. M.A.S. dated in November 2009 reflects that Dr. 
M.A.S. diagnosed bilateral chondromalacia in the knees.  Dr. 
M.A.S. reviewed the Veteran's medical records, including his 
STRs.  Dr. M.A.S. opined that the Veteran's bilateral knee 
disability is as likely as not due to service.  Dr. M.A.S. noted 
that the Veteran complained of knee problems during service, and 
that these problems continued since his release and are permanent 
in nature.  Dr. M.A.S. stated that accepted medical literature 
and training indicate that chondromalacia often leads to 
osteoarthritis.  

The November 2009 letter from Dr. M.A.S. also reflects a 
diagnosis of chronic low back pain due to degenerative disk 
disease secondary to lumbosacral spondylosis, lumbar 
intervertebral disc syndrome, and herniated disc at L4-5.  Dr. 
M.A.S. opined that the Veteran's low back disability is as likely 
as not due to service.  Dr. M.A.S. noted that the Veteran 
complained of back problems during service, and that these 
problems continued since his release and are permanent in nature.  
Dr. M.A.S. stated that accepted medical literature and training 
indicate that a muscle strain to the back would result in 
affecting the surrounding ligaments resulting in continued and 
worsening pain and weakness in the back and ultimately leading to 
the types of problems experienced by the Veteran.  

After a review of all available evidence in the claims folder, 
the Board finds that the evidence is at least in equipoise as to 
the etiology of the claimed low back disability and knee 
disabilities, especially considering the favorable nexus opinions 
provided by Dr. D.E.B. and Dr. M.A.S.  

The Board acknowledges the Veteran's in service report of a pre-
service back injury with some intermittent symptoms of pain since 
that accident.  However, the Veteran specifically denied a 
history of recurrent low back pain on his July 1974 separation 
examination, and there was no evidence of any pre-existing 
disability at that time.  As such, the Veteran is presumed to 
have entered service in sound condition and there is insufficient 
evidence to demonstrate that a pre-existing disability clearly 
and unmistakably existed prior to service.  38 U.S.C.A. § 1111.

Additionally, the Veteran's STRs clearly reflect treatment for 
low back and bilateral knee symptoms which the Veteran described 
as recurrent during service and on his November 1976 separation 
examination.  This credible lay evidence clearly has evidentiary 
value.

Finally, the Veteran has testified that the lack of medical 
records contemporaneous in time to his discharge from service 
results from his lack of medical insurance.  In this context, the 
opinions of Drs. D.E.B. and M.A.S. have supplemented the 
evidentiary gap and provided competent medical opinion of a nexus 
between current disability and service.  The claims of service 
connection for low back disability, right knee disability and 
left knee disability, therefore, are granted.

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations in this case since there is no detriment to the 
Veteran as a result of any VCAA deficiency in view of the fact 
that the full benefits sought by the Veteran are being granted by 
this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).


ORDER

Service connection for a low back disability is warranted.  

Service connection for a right knee disability is warranted. 

Service connection for a left knee disability is warranted.  


REMAND

The Veteran also seeks service connection for a neck disability.  
Unlike the claims above, there is no specific lay evidence of in 
service treatment or injury and no competent evidence of a nexus 
between a current neck disability and service.  The Veteran is 
hereby advised of this evidentiary deficit.  

Prior to deciding the neck disability claim, the Board finds that 
additional development is warranted.  The Veteran is receiving 
Social Security Administration (SSA) disability benefits.  
Although the record contains a copy of the SSA determination 
pertaining to the claimant, the record does not reflect an 
attempt by VA to secure copies of the medical records considered 
in conjunction with the determination.  The claim, therefore, is 
remanded for SSA records.

Private treatment records from Central Oklahoma Medical Group 
dated in September 1988 first reflect the Veteran's report of a 
neck and shoulder injury one week previous.  He was initially 
assessed with a left upper back strain.  A February 1989 
treatment record reflected a diagnosis of recurrent cervical 
strain.  The Veteran also injured his neck during a motor vehicle 
accident in 2002.  However, complete records from his treating 
physicians Drs. Arden Blough and Lonnie Litchfield are not 
associated with the claims folder.  On remand, the Board finds 
that attempts should also be made to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.  Secure from SSA copies of the complete 
medical records considered in conjunction with 
the SSA determination.  Upon receipt of those 
records, the RO should review them and arrange 
for any further development suggested by the 
information therein.  

2.  Assist the Veteran in obtaining complete 
medical records from Drs. Arden Blough and 
Lonnie Litchfield in approximately 2002.

3.  After completion of the foregoing, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


